Citation Nr: 0710218	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-28 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for schizophrenia, undifferentiated type (schizophrenia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969, with combat service in the Republic of Vietnam.  His 
decorations include the Combat Infantryman Badge, Bronze Star 
Medal, and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision that denied the veteran's 
claim of entitlement to an increased rating for 
schizophrenia.  

This appeal was previously remanded by the Board in May 2006 
for further development.  In the introduction to that 
decision, the Board noted that the veteran had filed a claim 
for diabetes mellitus in July 2003.  The RO had not 
previously considered this claim and the Board referred it to 
the RO for development and consideration.  The claims folder 
does not reflect that any action has been taken on this 
claim, and the Board again refers this issue to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's schizophrenia is not productive of more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to various 
symptoms.  

2.  The veteran is generally functioning satisfactorily with 
routine behavior, self care and conversation normal.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for schizophrenia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9204, 9440 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a December 
2001 letter, the RO explained to the veteran that he needed 
to submit medical evidence showing that his disability had 
"gotten worse."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  

38 C.F.R. § 3.159(b) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because service connection was granted 
for schizophrenia, the first three Dingess elements were 
substantiated prior to the appeal.  Further, because the 
Board finds that the preponderance of the evidence is against 
an increased rating any issue regarding the degree of 
disability or effective date is moot.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in January 2002 and August 2006, the veteran was 
afforded formal VA examinations to determine the nature, 
extent, severity and manifestations of his schizophrenia.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 30 percent for his service-connected 
schizophrenia.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9204, schizophrenia is rated 30 
percent disabling when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due  
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Schizophrenia is rated 50 percent disabling when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9204.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

In October 2001, the veteran filed his present claim seeking 
an increased disability rating in excess of 30 percent for 
his service-connected schizophrenia.  In April 2002, the RO 
issued a rating decision denying an increased disability 
rating in excess of 30 percent.  The appeal was remanded by 
the Board in May 2006 for further development.  

In January 2002, a VA mental examination was conducted.  At 
the examination, the veteran reported symptoms of anxiety, 
restlessness, interrupted sleep, and aggression. He indicated 
that he believed his symptoms were not controlled adequately 
with medications.  He stated he was currently employed, but 
worried about being able to keep his job because the company 
was eliminating the employees with more years.  

Mental status examination revealed that the veteran was 
appropriately dressed and cooperative.  His affect was 
constricted; his mood was anxious and restless.  He was fully 
oriented; but, his concentration was diminished and his 
anxiety caused him to be forgetful.  The report concluded 
with a diagnosis of schizophrenic disorder, residual type, 
with persistent anxiety.  The examiner assigned a GAF score 
of 55.

Also contained in the file, is a notice from the veteran's 
employer, dated in May 2005.  This is a letter that 
reprimanded the veteran for his behavior toward clients and 
co-workers that was deemed unacceptable.  The employer stated 
that the veteran's behavior was "affecting, in a great 
degree, the adequate and expected performance of [his] 
function."  Specifically, noted was the veteran's lack of 
consideration and respect for others.  That same month, the 
veteran was seen by his regularly treating VA psychiatrist.  
The veteran reported that he had been having more stress than 
usual at work, but had been coping through meditation.  He 
stated that he did not have any ideas about harming himself 
or others, and had not been having any auditory or visual 
hallucinations.  The psychiatrist noted that the information 
provided by the veteran was not distorted by 
misrepresentation and she assigned a GAF score of 70.

VA medical records, dated from October 2002 to May 2003, show 
that the veteran was treated for substance abuse, 
specifically alcohol abuse.  VA medical records, dated from 
May 2003 to August 2006, show continued care for his 
substance abuse, as well as his schizophrenia.  In October 
2005, the veteran reported restless sleep and irritability at 
work due to back pain.  In January 2006, he reported poor 
sleep due to back pain and that his request for accommodation 
at work for his back pain was denied.  In May 2006, the 
veteran reported improved sleep, less irritability and fewer 
problems at work.  Throughout this time period, the VA 
psychiatrist consistently described the veteran as calm and 
coherent.  His mood was mostly euthymic and occasionally 
constricted.  The veteran was always fully oriented, and he 
denied any auditory or visual hallucinations.  There were 
also no reports of suicidal or aggressive thoughts or 
behavior.  

In August 2006, a second VA examination for mental disorders 
was conducted.  At the examination, the veteran reported 
symptoms of moderate irritability and interrupted sleep.  
Mental status examination revealed that he was appropriately 
dressed and cooperative.  His affect was constricted and his 
mood was dysphoric.  The veteran was fully oriented, and did 
not have any hallucinations, homicidal thoughts, or suicidal 
thoughts.  The examiner did note that the veteran did have 
inappropriate behavior, but no obsessive/ritualistic behavior 
or panic attacks.  His memory was normal, and there was no 
reported effect on occupational and social functioning.  The 
report concluded with diagnosis of schizophrenic disorder, 
chronic, undifferentiated type.  The examiner further listed 
a GAF score of 60. 

In looking at the evidence as a whole, the veteran's 
schizophrenia does not warrant an increased rating under the 
current rating criteria.  Most of the symptoms listed in the 
current rating criteria for a 50 percent rating are absent in 
this case.  For example, the evidence does not show symptoms 
of flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

However, the veteran's condition very closely follows the 
ratings criteria for his currently assigned 30 percent 
rating, including symptoms such as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due  
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of schizophrenia are not 
controlling as to the percentage rating to be assigned for 
the disorder, although such information is to be considered.  
The VA examinations herein noted GAF scores of 55 and 60.  
The Board notes that, according to the DSM-IV, a Global 
Assessment of Functioning (GAF) score of 55 to 60 reflects 
moderate symptoms and moderate difficulty in social and 
occupational or school functioning.  Nevertheless, the actual 
symptoms described in all of these reports fail to establish 
entitlement to a higher disability rating in this matter.

In this case, the evidence demonstrates that the veteran's 
schizophrenia disability picture more nearly approximates the 
criteria for a 30 percent rating, than a 50 percent rating.  
Thus the lower rating of 30 percent is warranted.  38 C.F.R. 
§ 4.7.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent for schizophrenia 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for schizophrenia, undifferentiated type, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


